Case: 16-11813   Date Filed: 08/21/2017   Page: 1 of 5


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-11813
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 7:15-cr-00003-HL-TQL-1

UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

                                     versus

EDWARD MINCEY,

                                                          Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                               (August 21, 2017)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Edward Mincey appeals his convictions for possession with intent to

distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and

possession with intent to distribute marijuana, in violation of 21 U.S.C. §§
              Case: 16-11813     Date Filed: 08/21/2017   Page: 2 of 5


841(a)(1) and 841(b)(1)(D). On appeal, Mincey argues that the district court erred

by denying his motion to suppress the controlled substances found in his rental

vehicle during a traffic stop. After thorough review, we affirm.

      We review the grant or denial of a motion to suppress evidence as a mixed

question of law and fact. United States v. Perkins, 348 F.3d 965, 969 (11th Cir.

2003). The district court’s findings of fact are reviewed for clear error and the

application of the law to the facts de novo. Id. “The facts are construed in favor of

the party that prevailed below,” which in this case is the government. Id.

      The Fourth Amendment protects individuals from unreasonable searches and

seizures. U.S. Const. amend. IV. “A traffic stop is a seizure within the meaning of

the Fourth Amendment.” United States v. Purcell, 236 F.3d 1274, 1277 (11th Cir.

2001). A decision to stop a vehicle is reasonable under the Fourth Amendment

when an officer has probable cause to believe that a traffic violation occurred.

United States v. Simmons, 172 F.3d 775, 778 (11th Cir. 1999). A traffic stop must

last no longer than is necessary to effectuate the purpose of the stop. United States

v. Pruitt, 174 F.3d 1215, 1220 (11th Cir. 1999). “Ordinarily, when a citation or

warning has been issued and all record checks have been completed and come back

clean, the legitimate investigative purpose of the traffic stop is fulfilled . . . .”

United States v. Simms, 385 F.3d 1347, 1353 (11th Cir. 2004).




                                         2
              Case: 16-11813    Date Filed: 08/21/2017   Page: 3 of 5


      An officer may prolong a traffic stop beyond its legitimate purpose only in

the limited circumstances where there is “articulable suspicion illegal activity has

occurred or is occurring,” or if the driver consents. Pruitt, 174 F.3d at 1220.

Articulable suspicion must be drawn from specific facts, and rational inferences

therefrom, measured under the totality of the circumstances and in light of the

officer’s knowledge. United States v. Tapia, 912 F.2d 1367, 1370 (11th Cir.

1990). A Fourth Amendment violation occurs when police conduct a dog sniff and

uncover contraband while an individual is unlawfully detained, e.g., “during an

unreasonably prolonged traffic stop.” Illinois v. Caballes, 543 U.S. 405, 407-08

(2005). But see Utah v. Strieff, 136 S. Ct. 2056, 2059 (2016) (declining to impose

exclusionary remedy under the circumstances of the case).         Thus, while the

duration of an initial traffic stop may be reasonable, any continued detention is

illegal absent reasonable suspicion. Perkins, 348 F.3d at 971.

      In weighing factors for reasonable suspicion, we look to the “totality of the

circumstances.” United States v. Arvizu, 534 U.S. 266, 273 (2002). We are not

entitled to give “no weight” to certain factors merely because they may have an

innocent explanation. Id. at 274. An officer can detain a motorist for a brief

investigation when the officer, through his training and experience, can point to

specific factors that lead him to suspect other legal wrongdoing, but cannot rely on

a mere “hunch.” Id. at 273-74. The standard we apply “falls considerably short of


                                         3
               Case: 16-11813    Date Filed: 08/21/2017    Page: 4 of 5


satisfying a preponderance of the evidence standard.”                     Id. at 274.

Reasonable suspicion may exist even if each fact alone is susceptible of innocent

explanation.   United States v. Bautista-Silva, 567 F.3d 1266, 1272 (11th Cir.

2009).

      In this case, Mincey does not challenge the initial traffic stop; he challenges

only the duration of the stop, and we can find no constitutional error in its duration.

From the moment Deputy Bruce initiated the traffic stop, Mincey acted in ways

that distinguished himself from the average traveler. For example, upon pulling to

the side of the road, Mincey stopped his vehicle for a brief second, and then -- for

reasons not clearly related to safety concerns -- proceeded to move again before

coming to a complete stop. When Deputy Bruce approached the vehicle and

ordered Mincey to exit, Mincey moved his hand towards the gearshift, refused to

exit the vehicle, and asked on at least two occasions what “cause” Bruce had to

order him out. Mincey remained in the car against Bruce’s orders, and did not exit

until Bruce notified him of the consequences of his failure to comply. After finally

exiting the vehicle, Mincey was visibly nervous, so nervous that Bruce could see

his carotid artery and heart pulsating. Mincey’s responses to Bruce’s questioning

did not allay any of the concerns Bruce was noticing; to the contrary, as the stop

progressed, Bruce learned that Mincey was traveling in a direction inconsistent

with his destination, that Mincey could not correctly describe the terms of the


                                          4
              Case: 16-11813     Date Filed: 08/21/2017   Page: 5 of 5


rental car agreement, and that the price paid for the rental was $2,300, even though

Mincey admitted he was unemployed.            Last, but not least, Mincey curiously

answered Bruce’s question regarding whether he had large amounts of U.S.

currency in his vehicle by stating that he was not a drug dealer. Moreover, the

record indicates that Deputy Bruce is an officer with a significant amount of

training and experience in narcotics investigations.

      When viewed under the totality of the circumstances standard, and in the

light most favorable to the government, the record supports Deputy Bruce’s

reasonable suspicion that Mincey was involved in criminal activity. As a result,

the continued detention of Mincey was not unconstitutional because Deputy Bruce

had reasonable suspicion to continue to detain Mincey beyond the initial purpose

of the traffic stop, and the evidence found as a result of Deputy Bruce’s additional

investigation was admissible. The district court did not err in denying Mincey’s

motion to suppress evidence.

      AFFIRMED.




                                          5